 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    NOAH KOLPACK,                                         1:19-cv-00300-SAB (PC)

12                       Plaintiff,
13            v.                                            ORDER GRANTING APPLICATION TO
                                                            PROCEED IN FORMA PAUPERIS
14    JONI LENARD, et al.,                                  (Doc. No. 2)

15                       Defendant.                                       and
16
                                                            ORDER DIRECTING PAYMENT
17                                                          OF INMATE FILING FEE BY TUOLUMNE
                                                            COUNTY JAIL
18

19          Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. ' 1983 and has requested

20   leave to proceed in forma pauperis pursuant to 28 U.S.C. ' 1915. Plaintiff has made the showing

21   required by ' 1915(a) and accordingly, the request to proceed in forma pauperis will be granted.

22   Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

23   ' 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of

24   the preceding month=s income credited to plaintiff=s trust account. The Tuolumne County Jail is

25   required to send to the Clerk of the Court payments from plaintiff=s account each time the amount

26   in the account exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. ' 1915(b)(2).

27   ///

28   ///

                                                        1
 1            In accordance with the above and good cause appearing therefore, IT IS HEREBY
 2   ORDERED that:
 3               1. Plaintiff's application to proceed in forma pauperis is GRANTED;
 4               2. The Director of the Tuolumne County Jail or his designee shall collect

 5            payments from plaintiff=s prison trust account in an amount equal to twenty per cent

 6            (20%) of the preceding month=s income credited to the prisoner=s trust account and

 7            shall forward those payments to the Clerk of the Court each time the amount in the

 8            account exceeds $10.00, in accordance with 28 U.S.C. ' 1915(b)(2), until a total of

 9            $350.00 has been collected and forwarded to the Clerk of the Court. The payments

10            shall be clearly identified by the name and number assigned to this action.

11               3. The Clerk of the Court is directed to serve a copy of this order and a copy of

12            plaintiff=s in forma pauperis application on the Tuolumne County Jail at 175 Yaney Ave.,

13            Sonora, CA 95370.

14               4.   The Clerk of the Court is directed to serve a copy of this order on the Financial

15            Department, U.S. District Court, Eastern District of California, Sacramento Division.
                 5. Within sixty (60) days of the date of service of this order, plaintiff shall submit a
16
              certified copy of his prison trust account statement for the six-month period immediately
17
              preceding the filing of the complaint, if plaintiff has not already done so.
18

19
     IT IS SO ORDERED.
20
21   Dated:     March 11, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                         2
